Reasons for Allowance
Claims 3-22 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 3, there is no teaching, suggestion, or motivation for combination in the prior art to include at least one upper arm switching element or the at least one lower arm switching element further comprises a third switching element having a different configuration from the first switching element, wherein the first switching element is mainly constituted of a first type of semiconductor material, and the third switching element is mainly constituted of a second type of semiconductor material different from the first type of semiconductor material.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 5, there is no teaching, suggestion, or motivation for combination in the prior art to include at least one upper arm switching element or the at least one lower arm switching element further comprises a third switching element having a different configuration from the first switching element, wherein a size of the third switching element is smaller than a size of the first switching element.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 6, there is no teaching, suggestion, or motivation for combination in the prior art to include a third conductor plate on which the at least one lower arm switching element is disposed, the third conductor plate being arranged side by side with the first conductor plate in a first direction and being electrically connected to the second conductor plate; and a fourth conductor plate opposed to the third conductor plate with the at least one lower arm switching element interposed therebetween and arranged side by side with the second conductor plate in the first direction, wherein the first power terminal is electrically connected to the first conductor plate, the second power terminal is electrically connected to the second conductor plate or the third conductor plate, and the third power terminal is electrically connected to the fourth conductor plate
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/           Primary Examiner, Art Unit 2893